03/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0008


                                 No. DA 20-0008

STATE OF MONTANA,

      Plaintiff and Appellee,

      vs.

CHELSEA CUMBAA,

      Defendant and Appellant.


                                     ORDER


      Upon consideration of Appellant’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including May 7, 2020, within which to prepare, serve, and file her reply brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 31 2020